

116 S2263 IS: CO2 Regulatory Certainty Act
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2263IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Hoeven (for himself, Mr. Daines, Mrs. Hyde-Smith, Mr. Wicker, and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to enhance the requirements for secure geological
			 storage of carbon oxide for purposes of the carbon oxide sequestration
			 credit, and for other purposes.
	
 1.Short titleThis Act may be cited as the CO2 Regulatory Certainty Act. 2.Secure geological storage of carbon oxide (a)In generalParagraph (2) of section 45Q(f) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(2)Secure geological storage
 (A)In generalThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, and the Secretary of the Interior, shall establish regulations for determining adequate security measures for the geological storage of carbon oxide under subsection (a) such that the carbon oxide does not escape into the atmosphere. Such term shall include storage at deep saline formations, oil and gas reservoirs (including storage associated with qualified enhanced oil or natural gas recovery projects), and unminable coal seams under such conditions as the Secretary may determine under such regulations.
 (B)RequirementsThe regulations established pursuant to subparagraph (A) shall provide that— (i)for purposes of paragraph (1)(B) or (3)(B) of subsection (a), carbon oxide shall be considered disposed of in secure geological storage if such carbon oxide is stored in compliance with rules promulgated by the Environmental Protection Agency under subpart RR of part 98 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this paragraph), under the Clean Air Act (42 U.S.C. 7401 et seq.) and rules under the Safe Drinking Water Act (42 U.S.C. 300f et seq.) which are applicable to carbon oxide disposed of in secure geological storage and not used as a tertiary injectant in a qualified enhanced oil or natural gas recovery project, and
 (ii)for purposes of paragraph (2)(B)(i) or (4)(B)(i) of subsection (a), carbon oxide shall be considered disposed of in secure geological storage at a qualified enhanced oil or natural gas recovery project if—
 (I)such carbon oxide is injected in compliance with rules promulgated by the Environmental Protection Agency which are applicable to carbon oxide used as a tertiary injectant in a qualified enhanced oil or natural gas recovery project under subpart C of part 146 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this paragraph), under the Safe Drinking Water Act, to the extent such rules are applicable to Class II wells,
 (II)the injection of such carbon oxide at such project is reported in compliance with subpart UU of part 98 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this paragraph), under the Clean Air Act,
 (III)the supply of such carbon oxide to such project is reported in compliance with subpart PP of part 98 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this paragraph), under the Clean Air Act,
 (IV)the atmospheric emission of such carbon oxide from such project is reported in compliance with subparts C and W of part 98 of title 40, Code of Federal Regulations (as in effect on the date of the enactment of this paragraph), under the Clean Air Act, to the extent such subparts are applicable to such project, and
 (V)the demonstration and documentation of the containment, monitoring and quantification of such carbon oxide conforms to ISO 27916:2019 (entitled Carbon dioxide capture, transportation and geological storage - Carbon dioxide storage using enhanced oil recovery (CO2-EOR)) or the equivalent standard of the American National Standards Institute..
 (b)Qualified enhanced oil or natural gas recovery projectParagraph (2) of section 45Q(e) of the Internal Revenue Code of 1986 is amended— (1)by striking by substituting and inserting “determined—
					
 (A)by substituting—, (2)by striking the period and inserting , and, and
 (3)by inserting at the end the following:  (B)without regard to subparagraph (A)(iii) thereof..